Case 1:18-cv-03143-SEB-TAB Document 55 Filed 03/25/19 Page 1 of 3 PagelD #: 334

  
 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF INDIANA : » EST RIC =
INDIANAPOLIS DIVISION ERE LT | |

ZUISKAR 25 PH 4: 43

Pode 7 Ea i f Beh Ph pg me
a PGA

   
  

Norman Peck, Case No. 1:18-cv-03143-SEB
Plaintiff,
v. Motion for Clarification

 

IMC Credit Services,
Defendant

 

Motion for Clarification of Misunderstandings

. Plaintiff-movant Norman Peck seeks to perfect his case and requests clarification, from an
Article III judge, of Tim A. Baker’s two submissions into the court record.

Baker’s first submission was terse and threatening.’ Peck immediately filed a six-page
response.” He then received the second Baker communication®, which stated that Peck’s eleven
causes—causes that were not disputed by Defendant (IMC)—“lack merit.”* Although Peck
hasn’t been notified of any IMC objections to the findings and conclusions Peck provided to the

district judge, Mr. Baker assessed Peck’s reliance on § 636 as “incorrect”. Peck doesn’t recall

 

' See attached copy of ORDER ON FEBRUARY 4, 2019, PRETRIAL CONFERENCE (i.e., “[Filing No. 19]” re:
Mr. Baker’s second submission). Apparently, Baker and Defendant’s counsel (i.e., Nicholas Levi) met in
a “February 4, 2019, pretrial conference”. Cf, FRCP 16 (“Pretrial Conferences; Scheduling;
Management”) and S.D. Ind. L.R. 16-1 (“Pretrial Procedures”).

? PLAINTIFF’S RESPONSE TO TIM A. BAKER SHOWING CAUSE. Signed and filed February 14, 2019.
> ORDER ON PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE (copy attached), which has no order.

* Of Peck’s eleven causes, Mr. Baker alluded only to Peck’s third and fourth causes. See “Plaintiff did not
consent to [any] magistrate judge proceedings in this case” and “28 USC § 636”, the latter described as
“much of the response”. Cf, PLAINTIFF’S RESPONSE at 2:

Cause #3 No magistrate-judge proceedings in this civil matter

Peck’s non-consent to any magistrate-judge proceedings or involvement in this

civil matter is in the court record. Peck has received no dispute or objection to his

clear, unambiguous, and explicit notice. Peck rearticulated this ban on

magistrate-judge proceedings in other filings. 28 USC § 636(c)(1).

Page | of 3; MOTION FOR CLARIFICATION OF MISUNDERSTANDINGS
Case 1:18-cv-03143-SEB-TAB Document 55 Filed 03/25/19 Page 2 of 3 PagelD #: 335

reading any caselaw that contradicts his findings and conclusions.’ Mr. Baker chose to involve
himself in Peck v. IMC, but failed to cite his authority to do so.

A reader of this case’s public record will find ample support for each of Peck’s eleven causes.
See, for instance, PLAINTIFF’S RESPONSE at 4 (“Cause #11: Unnecessary litigation was avoided in
November 2018”). IMC, the offending party in this civil rights case, long ago agreed to
compensate Peck, the injured party. Subsequent litigation (e.g., trial and pretrial proceedings)
was avoided when Peck lawfully accepted IMC’s lawful FRCP 68(a) offer.°

Toward the end of his second filing, Mr. Baker implied what IMC has not—that Plaintiff
failed to comply with deadlines.’

Mr. Baker’s first document (“show cause order”) burdened Peck with a task that Mr. Baker
had no authority to impose. Although Mr. Baker’s second document “discharge[d his] show
cause order”, his “show cause order” added considerably to the damage costs Peck has incurred.

Mr. Baker ended his non-consensual involvement—which failed to protect the § 636(c)(2)
“voluntariness” of the parties—with insinuations that Peck (1) misunderstands the facts and law,
and (2) can be subjected to “possible sanctions in the future.” First, Peck is unaware of any

“misunderstanding” he has about the facts and/or law in this case. Second, it is Peck’s position

 

* See, for instance, PLAINTIFF’S RESPONSE at 2, footnote three. Cf, 28 USC § 636 re: the limited powers
of magistrate judges.

° See Mr. Levi’s November 6, 2019 email offering terms of settlement: “Pursuant to Rule 68 of the
[FRCP], [IMC] offers that judgment be entered in favor of [Peck] and against [TMC] in the amount of
$1,101.00, plus costs to be awarded by the courts”. Mr. Levi’s subsequent communications emphasized
that IMC was resolute about this offer. Cf Mr. Levi’s emails dated November 9 (“My client will not be
increasing this offer”) and November 13 (“IMC has offered you a judgment in the amount of $1,101 to
resolve all claims brought in your lawsuit”). [N.B.: Peck laid out the nine civil-rights claims in his
COMPLAINT at 9-19.] Only after Defendant decisively clarified these matters did Peck accept IMC’s offer
of judgment on November 16, 2019; he prohibited later alteration or modification (“No other terms or
conditions apply. Please promptly furnish payment of $1,101.”) But IMC still has not made payment.

Mr. Baker inexplicably asserts that “the Court does expect that Plaintiff will show up for Court
proceedings”. See Peck’s filings on the issue of non-oral proceedings; for instance, PLAINTIFF’S
RESPONSE (e.g., Causes #1 through #6).

Page 2 of 3; MOTION FOR CLARIFICATION OF MISUNDERSTANDINGS
Case 1:18-cv-03143-SEB-TAB Document 55 Filed 03/25/19 Page 3 of 3 PagelD #: 336

_—_—!,

that he has not engaged in any wrongdoing during these proceedings. He seeks clarity on these

matters.

WHEREFORE, Peck requests the district judge to clarify and correct “any misunderstanding
Plaintiff might have and assist[] him in avoiding possible sanctions in the future.”
ADDITIONALLY, Peck requests findings of fact and conclusions of law in support of these

clarifications and corrections.

 

 

Submitted,

in pf [FMAECH Zool?
NormanPeck, Plaintiff Date
P.O. Box 273

Kokomo, Indiana 46903

Certificate of Service
I hereby certify my delivery today of this MOTION FOR CLARIFICATION OF MISUNDERSTANDINGS

via filing it by U.S. mail to

e the Office of the Clerk, 105 U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana
46204 , and

e Nicholas Levi, One Indiana Square, Suite 300, 211 North Pennsylvania Street,
Indianapolis, Indiana 46204.

a Lf iF MARCH 201)

 

 

Norman Péck, Plaintiff Date
P.O. Box 273

Kokomo, Indiana 46903

Telephone number: None

Facsimile number: None

Email address: legal_stuff@use.startmail.com

Attachment:

e Additional copy of this MOTION FOR CLARIFICATION OF MISUNDERSTANDINGS, to be stamped
on every page by the Clerk to indicate the date and time of its entry into the court record and then
returned to Peck in the enclosed self-addressed envelope, which is big enough and has enough
postage. S.D. Ind. L.R. 5-10(b))

Page 3 of 3; MOTION FOR CLARIFICATION OF MISUNDERSTANDINGS
